Title: To Thomas Jefferson from Robert L. Livingston, 11 March 1807
From: Livingston, Robert L.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            ClerMont 11th. March 1807
                        
                        I have the honor to inclose two recpt. of Mr
                                Pugens which I have but latly found; I hope you have been put
                            to no inconvenience by the want of them. I congratulate you upon the final suppression of Burrs projects. One that did
                            not know, as well as I do, his extreme aptitude to flatter himself,
                            would be more asstonished than I am at his attempting with such inadequate means the great objects he had in view. But
                            even with all the allowances which I am ready to make for his sanguine disposition, I cannot conceive that he should have
                            prosecuted them, unless he had ground to hope for some support in our regular army. It was this circumstance alone that
                            ever excited my apprehensions, & it is with the sincerest pleasure, that I find that in this also, he reckoned without
                            his host.
                        The violences of Genl Wilkinson are greatly to be regretted. Since the information he had, or at least might
                            have had, would have convinced any temperate man that they were totally unnecessary.
                        The measures, must not only serve to feed those discontents that already exist in the territory of Orleans but perhaps afford pretences for charging us with
                            the violation of the treaty, by which the inhabitants were secured in the enjoyment of the rights of Citizens. May it not
                            be prudent to take measures for meeting any representations which malevolence may make on this subject to the court of
                            France. I congratulate you also on the completion of the treaty with England and I trust it is such as you approve, &
                            above all that it will have no tendency to excite dissatisfaction at
                                St. Clovis where, I confess, in the present state of politics, I
                                think it more important to stand with them with all the rest of
                            Europe, because we have more to hope and fear from it. And knowing, as I do, the temper of the Emperor, I think there is
                            always something to fear from his irritability upon a subject on which he feels his pride so much instrusted. 
                  I have the
                            honor to be Dear Sir With the highest esteem & most respectful attatchment Your Most Ob hum: Sert
                        
                            Rob R Livingston
                            
                        
                    